Exhibit 10.3

PROMISSORY NOTE
$24,000,000.00    Effective as of October 20, 2014
FOR VALUE RECEIVED, IMH GABELLA, LLC, a Delaware limited liability company
(whether one or more, "Borrower"), hereby promises to pay to the order of BANK
OF THE OZARKS (together with its successors and assigns and any subsequent
holders of this Promissory Note, the "Lender"), as hereinafter provided, the
principal sum of TWENTY-FOUR MILLION AND NO/100 DOLLARS ($24,000,000.00) or so
much thereof as may be advanced by Lender from time to time hereunder to or for
the benefit or account of Borrower, together with interest thereon at the Note
Rate (as hereinafter defined), and otherwise in strict accordance with the terms
and provisions hereof.
ARTICLE I
DEFINITIONS
Section 1.1    Definitions. As used in this Promissory Note, the following terms
shall have the following meanings:
Additional Costs: As defined in Section 2.11(a) of this Note.
Amortization Commencement Date: The earlier of (i) the Payment Date first
occurring during the twenty-fifth (25th) month after the date hereof and
(ii) the Payment Date first occurring after Stabilization.
Amortization Term: A period of three hundred (300) months less the number of
regularly scheduled Amortizing Principal Reduction Payments then having been
made by Borrower and received by Lender.
Amortizing Principal Reduction Payments: A principal payment in an amount equal
to the principal portion of an installment payment that would be owing for such
particular calendar month based upon a Mortgage Style Amortization over an
Amortization Term calculated using the Outstanding Principal Balance and the
Note Rate as of the corresponding Reamortization Date.
Borrower: As identified in the introductory paragraph of this Note.
Business Day: A weekday, Monday through Friday, except a legal holiday or a day
on which banking institutions in Dallas, Texas are authorized or required by law
to be closed. Unless otherwise provided, the term "days" when used herein shall
mean calendar days.
Charges: All fees, charges and/or any other things of value, if any, contracted
for, charged, received, taken or reserved by Lender in connection with the
transactions relating to this Note and the other Loan Documents, which are
treated as interest under applicable law.
Debt: The indebtedness evidenced by this Note.



--------------------------------------------------------------------------------

Exhibit 10.3

Debtor Relief Laws: Title 11 of the United States Code, as now or hereafter in
effect, or any other applicable law, domestic or foreign, as now or hereafter in
effect, relating to bankruptcy, insolvency, liquidation, receivership,
reorganization, arrangement or composition, extension or adjustment of debts or
similar laws affecting the rights of creditors.
Default Interest Rate: An interest rate per annum equal to the Note Rate plus
eight percent (8%), but in no event in excess of the Maximum Lawful Rate.
Event of Default: As defined in the Loan Agreement.
First Extension Option: As defined in the Loan Agreement.
First Extension Period: A period of one (1) year, commencing on the day after
the Original Maturity Date.
Lender: As identified in the introductory paragraph of this Note.
LIBOR Rate: The interest rate per annum (rounded upwards, if necessary, to the
nearest 1/10,000 of 1%) as published in the "Latest" "three month" London
interbank offered rate" in the "Money Rates" section of The Wall Street Journal.
Any change in the rate will take effect on the effective date as indicated in
The Wall Street Journal. Interest will accrue on any non-Business Day at the
rate in effect on the immediately preceding Business Day. In the event The Wall
Street Journal ceases to be available to Lender for any reason or ceases to
provide such rate listing, then the LIBOR Rate shall mean the London Interbank
Offered Rate for the applicable period and amount as quoted by another
comparable reference source selected by Lender.
Lien Instrument: That certain Mortgage, Security Agreement, and Fixture
Financing Statement dated as of the date hereof, executed by Borrower for the
benefit of Lender relating to the Mortgaged Property. The Debt and the
obligations created hereby are secured by, among other things, the Lien
Instrument and the other Loan Documents.
Loan Agreement: That certain Construction Loan Agreement dated as of the date
hereof by and between Borrower and Lender as such agreement may have been
modified, supplemented, restated, extended, amended or renewed and in effect
from time to time.
Loan Documents: This Note, the Lien Instrument, the Loan Agreement, the
Environmental Indemnity Agreement, the Guaranty and any and all other
agreements, documents and instruments now or hereafter executed by Borrower,
Guarantor or any other Person or party in connection with the loan evidenced by
this Note or in connection with the payment of the Debt and/or the Related
Indebtedness or the performance and discharge of the obligations related hereto
or thereto, together with any and all renewals, modifications, amendments,
restatements, consolidations, substitutions, replacements, extensions and
supplements hereof or thereof.
Loan Term: The period from the effective date hereof to the Maturity Date.



--------------------------------------------------------------------------------

Exhibit 10.3

Maturity Date: The Original Maturity Date; subject however, to (a) the First
Extension Option, (b) the Second Extension Option and (c) the right of
acceleration as provided in the Loan Documents.
Maximum Lawful Rate: The maximum lawful rate of interest which may be contracted
for, charged, taken, received or reserved by Lender in accordance with the
applicable laws of the State of Texas (or applicable United States federal law
to the extent that it permits Lender to contract for, charge, take, receive or
reserve a greater amount of interest than under Texas law), taking into account
all Charges made in connection with the transaction evidenced by this Note and
the other Loan Documents. To the extent that Lender is relying on Chapter 303 of
the Texas Finance Code to determine the Maximum Lawful Rate payable on the Debt
and/or the Related Indebtedness, Lender will utilize the weekly ceiling from
time to time in effect as provided in such Chapter 303, as amended. To the
extent United States federal law permits Lender to contract for, charge, take,
receive or reserve a greater amount of interest than under Texas law, Lender
will rely on United States federal law instead of such Chapter 303 for the
purpose of determining the Maximum Lawful Rate. Additionally, to the extent
permitted by applicable law now or hereafter in effect, Lender may, at its
option and from time to time, utilize any other method of establishing the
Maximum Lawful Rate under such Chapter 303 or under other applicable law by
giving notice, if required, to Borrower as provided by applicable law now or
hereafter in effect.
Minimum Rate: An interest rate of four and twenty-five hundredths
percent (4.25%) per annum.
Mortgaged Property: That certain real property located in Dakota County,
Minnesota, as more particularly described in the Lien Instrument, together with
certain other rights, estates, interests, collateral and benefits now or at any
time hereafter securing the payment of the Debt and/or the Related Indebtedness,
whether by virtue of the Loan Documents or otherwise.
Mortgage-Style Amortization: A method of calculating level-payment monthly
installments to be made against a specified indebtedness whereby each monthly
payment is a blended combination of all accrued and unpaid interest plus a
principal reduction component such that, by virtue of the fact that the
aggregate principal indebtedness is ever decreasing, the principal portion of
each successive month's installment payment is ever increasing; provided,
however, Borrower acknowledges that although a Mortgage-Style Amortization
calculation method is to be used in the instances specified in this Note, the
amount of the actual monthly payments may still not be "level-payment" inasmuch
as the Note Rate hereunder may vary in accordance with the terms of this Note.
Note: This Promissory Note.
Note Rate: The lesser of (a) the Maximum Lawful Rate, or (b) the greater of
(i) the Minimum Rate, or (ii) the rate of interest adjusted daily equal to the
LIBOR Rate plus three and seventy-five hundredths percent (3.75%) (i.e., plus
375 basis points).
Original Maturity Date: That date that is three (3) years from the effective
date hereof.



--------------------------------------------------------------------------------

Exhibit 10.3

Outstanding Principal Balance: The amount of principal then advanced and
outstanding and payable from Borrower to Lender in accordance with this Note.
Payment Date: The first (1st) day of each and every calendar month during the
term of this Note.
Person: Any corporation, limited liability company, limited liability
partnership, general partnership, limited partnership, association, joint
venture, trust or any other association or legal entity, including any public or
governmental body, quasi-governmental body, agency or instrumentality, as well
as any natural person.
Prepayment Premium: To the extent a prepayment occurs on or before the date that
is exactly twenty-four (24) months from the date hereof, an amount determined by
Lender so as to be equal to twenty-four (24) months of interest obligations
calculated based upon the then applicable Note Rate and a fully funded Loan
amount throughout such 24‑month period less the aggregate amount of non‑default
interest that has accrued and been paid as of the date of such prepayment;
provided, however, it is expressly agreed and understood that (i) any partial
prepayments or series of prepayments shall be calculated pursuant to the
Prepayment Protocol, and (ii) no Prepayment Premium shall be applicable with
respect to (a) any prepayment after the date that is exactly twenty four (24)
months from the date hereof, (b) any prepayment resulting from application of
insurance or condemnation proceeds as provided in the Loan Agreement at any time
during the term of the Loan, (c) any instance when the foregoing calculation
results in a Prepayment Premium which is zero (0) or a negative number, or (d)
any prepayment resulting from the application of the Additional Tax Increment
Financing Proceeds at any time during the term of the Loan.
Prepayment Protocol: To the extent the Outstanding Principal Balance is subject
to a partial prepayment, then the Prepayment Premium with respect to such
partial prepayment and all subsequent prepayments (whether partial or full)
shall be subject to the following calculation methodologies:
(a)    The Prepayment Premium with respect to any partial prepayment of the Note
will equal the Prepayment Percentage (hereinafter defined) times the Prepayment
Premium that would have been due and owing on the date such partial prepayment
was made if Borrower had prepaid the entire Loan on such date. For purposes
hereof, the "Prepayment Percentage" shall be the percentage derived by the
amount of the partial principal prepayment being made by Borrower divided by the
entire Loan Amount (inclusive of any unadvanced portions of the Loan Amount).
(b)    If, after previously making one or more partial prepayments, Borrower
thereafter prepays the remaining Outstanding Principal Balance of the Loan, the
applicable Prepayment Premium shall be calculated as a full prepayment of the
Loan but subject to a deduction for any Prepayment Premiums previously paid as a
product of prior partial prepayment(s).
Reamortization Date: The first (1st) day of the calendar month immediately
preceding (i) the Amortization Commencement Date, and (ii) each succeeding
Payment Date thereafter.



--------------------------------------------------------------------------------

Exhibit 10.3

Regulatory Change: As defined in Section 2.11(a) of this Note.
Related Indebtedness: Any and all debt paid or payable by Borrower to Lender
pursuant to the Loan Documents or any other communication or writing by or
between Borrower and Lender related to the transaction or transactions that are
the subject matter of the Loan Documents, except such debt which has been paid
or is payable by Borrower to Lender under this Note.
Second Extension Option: As defined in the Loan Agreement.
Second Extension Period: A period of one (1) year, commencing on the day after
the last day of the First Extension Period.
Stabilization: As defined in the Loan Agreement.
Section 1.2    Capitalized Terms. Any capitalized term used in this Note and not
otherwise defined herein shall have the meaning ascribed to each such term in
the Loan Agreement.
Section 1.3    Additional Definitions. As used herein, the following terms shall
have the following meanings: (i) "hereof," "hereby," "hereto," "hereunder,"
"herewith" and similar terms mean of, by, to, under and with respect to this
Note or to the other documents or matters being referenced; (ii) "heretofore"
means before, "hereafter" means after, and "herewith" means concurrently with
the date of this Note; (iii) all pronouns, whether in masculine, feminine or
neuter form, shall be deemed to refer to the object of such pronoun whether same
is masculine, feminine or neuter in gender, as the context may suggest or
require; (iv) "including" means including, without limitation; and (v) all terms
used herein, whether or not defined in Section 1.1 hereof, and whether used in
singular or plural form, shall be deemed to refer to the object of such term
whether such is singular or plural in nature, as the context may suggest or
require.
ARTICLE II
INTEREST RATE AND PAYMENT TERMS
Section 2.1    Interest Rate. Interest on the Outstanding Principal Balance
shall accrue and be adjusted daily at the Note Rate. Upon the occurrence and
during the continuation of a default in the payment of any principal or interest
obligations hereunder, upon the occurrence and during the continuation of any
other Event of Default and at all times after maturity of the Debt (by
acceleration or otherwise), in addition to any other remedies then available to
Lender, the Outstanding Principal Balance shall bear interest at the Default
Interest Rate.
Section 2.2    Payment of Principal and Interest.
(a)    All accrued but unpaid interest on the Outstanding Principal Balance
shall be due and payable in monthly installments beginning on November 1, 2014,
and continuing on each Payment Date thereafter through and including the
Maturity Date.
(b)    Commencing on the Amortization Commencement Date and continuing on each
Payment Date thereafter until the Maturity Date, Borrower shall pay to Lender,
in



--------------------------------------------------------------------------------

Exhibit 10.3

addition to the interest payment due on each such date, Amortizing Principal
Reduction Payments. BORROWER AGREES TO PAY THE PERIODIC INSTALLMENTS REQUIRED BY
THIS SECTION 2.2(b) AS THEY MAY BE RECALCULATED BY LENDER, IN ACCORDANCE WITH
THE TERMS HEREOF, FROM TIME TO TIME, AND ACKNOWLEDGES THAT A RECALCULATION SHALL
NOT AFFECT THE MATURITY DATE OR THE OTHER TERMS AND PROVISIONS OF THIS NOTE.
(c)    The Outstanding Principal Balance and any and all accrued but unpaid
interest thereon shall be due and payable in full on the Maturity Date or upon
the earlier maturity hereof, whether by acceleration or otherwise.
Section 2.3    Application. Except as expressly provided herein to the contrary,
all payments on this Note shall be applied in accordance with the provisions of
the Loan Agreement.
Section 2.4    Payments. All payments under this Note made to Lender shall be
made in immediately available funds at 8201 Preston Road, Suite 700, Dallas,
Texas 75225 (or at such other place as Lender, in Lender's sole discretion, may
have established by delivery of written notice thereof to Borrower from time to
time), without offset, in lawful money of the United States of America, which
shall at the time of payment be legal tender in payment of all debts and dues,
public and private. Payments by check or draft shall not constitute payment in
immediately available funds until the required amount is actually received by
Lender in full. Payments in immediately available funds received by Lender in
the place designated for payment on a Business Day prior to 11:00 a.m. Central
Standard Time or Central Daylight Time, as applicable, at said place of payment
shall be credited prior to the close of business on the Business Day received,
while payments received by Lender on a day other than a Business Day or after
11:00 a.m. Central Standard Time or Central Daylight Time, as applicable, on a
Business Day shall not be credited until the next succeeding Business Day. If
any payment of principal or interest on this Note shall become due and payable
on a day other than a Business Day, such payment shall be made on the
immediately following Business Day. Any such extension of time for payment shall
be included in computing interest which has accrued and shall be payable in
connection with such payment.
Section 2.5    Computation Period. Except for the computation of the Maximum
Lawful Rate which shall be undertaken on the basis of a three hundred
sixty‑five (365) or three hundred sixty‑six (366) day year, as the case may be,
interest on the Debt and/or Related Indebtedness shall be computed on the basis
of a three hundred sixty (360) day year and shall accrue on the actual number of
days elapsed for any whole or partial month in which interest is being
calculated. In computing the number of days during which interest accrues, the
day on which funds are initially advanced shall be included regardless of the
time of day such advance is made, and the day on which funds are repaid shall be
included unless repayment is credited prior to the close of business on the
Business Day received as provided in Section 2.4 hereof.
Section 2.6    Prepayment. Subject to the terms of this Section 2.6, Borrower
shall have the right to prepay, at any time and from time to time, without fee,
premium or penalty except as described herein the entire unpaid principal
balance of this Note or any portion thereof, but must also pay the amount of the
then accrued but unpaid interest on the amount of principal being so prepaid;
provided, however, any such prepayment must be accompanied by Lender's
simultaneous



--------------------------------------------------------------------------------

Exhibit 10.3

receipt of the applicable Prepayment Premium from Borrower. Any tender of funds
by Borrower characterized as a prepayment may be allocated by Lender to such
outstanding amounts due hereunder or under the Loan Agreement as Lender may
elect, including, without limitation, an application first to any costs or
expenses as may then be owing by Borrower to Lender. Any such partial payments
of principal shall be applied in an inverse order of maturity to the last
maturing installment(s) of principal.
Section 2.7    Unconditional Payment. Borrower is and shall be obligated to pay
all principal, interest and any and all other amounts which become payable under
this Note or under any of the other Loan Documents absolutely and
unconditionally and without any abatement, postponement, diminution or deduction
whatsoever and without any reduction for counterclaim or setoff whatsoever. If
at any time any payment received by Lender hereunder shall be deemed by a court
of competent jurisdiction to have been a voidable preference or fraudulent
conveyance under any Debtor Relief Law, then the obligation to make such payment
shall survive any cancellation or satisfaction of this Note or return thereof to
Borrower and shall not be discharged or satisfied with any prior payment thereof
or cancellation of this Note, but shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof, and such payment
shall be immediately due and payable upon demand.
Section 2.8    Partial or Incomplete Payments. Remittances in payment of any
part of this Note other than in the required amount in immediately available
funds at the place where this Note is payable shall not, regardless of any
receipt or credit issued therefor, constitute payment until the required amount
is actually received by Lender in full in accordance herewith and shall be made
and accepted subject to the condition that any check or draft may be handled for
collection in accordance with the practice of the collecting bank or banks.
Acceptance by Lender of any payment in an amount less than the full amount then
due shall be deemed an acceptance on account only, and the failure to pay the
entire amount then due shall be and continue to be an Event of Default in the
payment of this Note.
Section 2.9    Late Charge. If any payment is not received in full by Lender
within ten (10) days following the date when due, then in addition to interest
accruing at the Default Interest Rate on such overdue payment from the date due
until paid, Borrower shall also pay to Lender a late charge in an amount equal
to five percent (5%) of the amount of such overdue payment. Borrower
acknowledges that it would be extremely difficult or impracticable to determine
Lender's actual damages resulting from any late payment or Event of Default, and
such late charges and accrued interest are reasonable estimates of those damages
and do not constitute a penalty.
Section 2.10    Extension Options. Borrower shall have the right and option to
extend the Maturity Date from the Original Maturity Date to a date ending upon
the expiration of the First Extension Period, and then again from the last day
of the First Extension Period to a date ending upon the expiration of the Second
Extension Period, all in accordance with and subject to the terms and conditions
of the Loan Agreement. Upon any extension of the Maturity Date, the terms and
provisions of the Note shall be in full force and effect without any amendments
or modifications thereto except as otherwise agreed to in writing by Borrower
and Lender.



--------------------------------------------------------------------------------

Exhibit 10.3

Section 2.11    Additional Costs and Alternative Index.
(a)    The Borrower shall pay to Lender from time to time such amounts as Lender
may determine to be necessary to compensate Lender for any costs incurred by
Lender or any reduction in any amount receivable by Lender under the Loan
Documents (such increases in costs and reductions in amounts receivable being
herein called "Additional Costs"), resulting from any change after the date of
this Note in U.S. federal, state, municipal, or foreign laws or regulations, or
the adoption or making after such date of any interpretations, directives, or
requirements applying to a class of banks including Lender under any U.S.
federal, state, municipal, or any foreign laws or regulations (whether or not
having the force of law) by any court or governmental or monetary authority
charged with the interpretation or administration thereof ("Regulatory Change"),
which: (1) changes the basis of taxation of any amounts payable to Lender under
this Note in respect of any such indebtedness (other than taxes imposed on the
overall net income of Lender by the jurisdiction where the Lender's principal
office or applicable lending office is located); or (2) imposes or modifies any
reserve, special deposit, compulsory loan, or similar requirements relating to
any extensions of credit or other assets of, or any deposits with or other
liabilities of, Lender; or (3) imposes any other condition affecting this Note
(or any of such extensions of credit or liabilities). Lender will notify the
Borrower of any event occurring after the date of this Agreement that will
entitle Lender to compensation pursuant to this Section 2.11(a) as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Determinations by Lender for purposes of this Section 2.11(a) of
the effect of any Regulatory Change, and of the additional amounts required to
compensate Lender in respect of any Additional Costs, shall be conclusive,
provided that such determinations are made on a reasonable basis.
(b)    If (i) at any time, Lender determines (which determination shall be
conclusive in the absence of manifest error) that any applicable law or
regulation or any change therein or the interpretation or application thereof or
compliance therewith by Lender prohibits, restricts or makes impossible the
charging of interest based on the index and basis described herein, or (ii) at
the time of or prior to the determination of the Note Rate, Lender determines
(which determination shall be conclusive in the absence of manifest error) that
by reason of circumstances affecting the index described herein and/or general
market circumstances with respect to the calculation thereof, the Note Rate does
not adequately and fairly reflect the cost to Lender of making or maintaining
the loan, due to changes in administrative costs, fees, tariffs and taxes and
other matters outside of Lender's reasonable control, or (iii) adequate and fair
means do not or will not exist for determining the Note Rate as set forth in
this Note, then Lender shall give Borrower prompt notice thereof, and this Note
shall bear interest, and continue to bear interest until Lender determines that
the applicable circumstance described in the foregoing clauses (i), (ii) or
(iii) no longer pertains, at a comparable rate determined by Lender by reference
to a prime rate or other index as Lender may reasonably designate; provided,
however, any adjustment pursuant to this Section 2.11(b) shall only be
applicable to the extent such circumstance is the result of a general change in
the calculation or regulation of the determination of LIBOR Rate or costs
imposed with respect thereto generally to institutional lenders similar in
nature to Lender and shall not



--------------------------------------------------------------------------------

Exhibit 10.3

include any special charges, costs or taxes imposed selectively on Lender as a
punitive measure as a result of failing performance metrics or similar
circumstances.
Section 2.1    No Revolver Features. It is expressly agreed and understood that
this Note does not evidence a revolving facility and that no principal amount
prepaid or otherwise paid by Borrower may be reborrowed by Borrower.
ARTICLE III
EVENTS OF DEFAULT AND REMEDIES
Section 3.1    Default. Borrower shall be in default hereunder immediately upon
the occurrence and during the continuance of an "Event of Default".
Section 3.2    Remedies. Upon the occurrence of an Event of Default, Lender
shall have the immediate right, at the sole discretion of Lender and without
notice, presentment for payment, demand, notice of nonpayment or nonperformance,
protest, notice of protest, notice of intent to accelerate, notice of
acceleration or any other notice or any other action (ALL OF WHICH BORROWER
HEREBY EXPRESSLY WAIVES AND RELINQUISHES) (i) to declare the entire unpaid
balance of the Debt and/or the Related Indebtedness (including the Outstanding
Principal Balance hereof, including all sums advanced or accrued hereunder or
under any other Loan Document, and all accrued but unpaid interest thereon) at
once immediately due and payable (and upon such declaration, the same shall be
at once immediately due and payable) and may be collected forthwith, whether or
not there has been a prior demand for payment and regardless of the stipulated
date of maturity; (ii) to foreclose any liens and security interests securing
payment hereof or thereof (including any liens and security interests covering
any portion of the Mortgaged Property); and (iii) to exercise any of Lender's
other rights, powers, recourses and remedies under this Note, under any other
Loan Document or at law or in equity, and the same (a) shall be cumulative and
concurrent, (b) may be pursued separately, singly, successively or concurrently
against Borrower or others obligated for the repayment of this Note or any part
hereof, or against any one or more of them, or against the Mortgaged Property,
at the sole discretion of Lender, (c) may be exercised as often as occasion
therefor shall arise, it being agreed by Borrower that the exercise,
discontinuance of the exercise of or failure to exercise any of the same shall
in no event be construed as a waiver or release thereof or of any other right,
remedy or recourse, and (d) are intended to be, and shall be, nonexclusive. All
rights and remedies of Lender hereunder and under the other Loan Documents shall
extend to any period after the initiation of foreclosure proceedings, judicial
or otherwise, with respect to the Mortgaged Property or any portion thereof.
Without limiting the provisions of Section 4.18 hereof, if the Debt and/or the
Related Indebtedness, or any part hereof, is collected by or through an
attorney‑at‑law, Borrower agrees to pay all costs and expenses of collection,
including Lender's attorneys' fees, whether or not any legal action shall be
instituted to enforce this Note. This Note is also subject to acceleration as
provided in the Loan Agreement.
ARTICLE IV
MISCELLANEOUS



--------------------------------------------------------------------------------

Exhibit 10.3

Section 4.1    No Waiver; Amendment. No failure to accelerate the Debt and/or
the Related Indebtedness by reason of an Event of Default hereunder, acceptance
of a partial or past due payment or indulgences granted from time to time shall
be construed (i) as a novation of this Note or as a reinstatement of the Debt
and/or the Related Indebtedness or as a waiver of such right of acceleration or
of the right of Lender thereafter to insist upon strict compliance with the
terms of this Note, or (ii) to prevent the exercise of such right of
acceleration or any other right granted under this Note, under any of the other
Loan Documents or by any applicable laws. Borrower hereby expressly waives and
relinquishes the benefit of any statute or rule of law or equity now provided,
or which may hereafter be provided, which would produce a result contrary to or
in conflict with the foregoing. The failure to exercise any remedy available to
Lender shall not be deemed to be a waiver of any rights or remedies of Lender
under this Note or under any of the other Loan Documents, or at law or in
equity. No extension of the time for the payment of this Note or any installment
due hereunder, made by agreement with any Person now or hereafter liable for the
payment of this Note, shall operate to release, discharge, modify, change or
affect the original liability of Borrower under this Note, either in whole or in
part, unless Lender specifically, unequivocally and expressly agrees otherwise
in writing. This Note may not be changed orally, but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change or
modification is sought.
Section 4.2    WAIVERS. EXCEPT AS SPECIFICALLY PROVIDED IN THE LOAN DOCUMENTS TO
THE CONTRARY, BORROWER AND ANY ENDORSERS OR GUARANTORS HEREOF SEVERALLY WAIVE
AND RELINQUISH PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF NONPAYMENT OR
NONPERFORMANCE, PROTEST, NOTICE OF PROTEST, NOTICE OF INTENT TO ACCELERATE,
NOTICE OF ACCELERATION OR ANY OTHER NOTICES OR ANY OTHER ACTION. BORROWER AND
ANY ENDORSERS OR GUARANTORS HEREOF SEVERALLY WAIVE AND RELINQUISH, TO THE
FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO THE BENEFITS OF ANY MORATORIUM,
REINSTATEMENT, MARSHALING, FORBEARANCE, VALUATION, STAY, EXTENSION, REDEMPTION,
APPRAISEMENT, EXEMPTION AND HOMESTEAD NOW OR HEREAFTER PROVIDED BY THE
CONSTITUTION AND LAWS OF THE UNITED STATES OF AMERICA AND OF EACH STATE THEREOF,
BOTH AS TO ITSELF AND IN AND TO ALL OF ITS PROPERTY, REAL AND PERSONAL, AGAINST
THE ENFORCEMENT AND COLLECTION OF THE OBLIGATIONS EVIDENCED BY THIS NOTE OR BY
THE OTHER LOAN DOCUMENTS.
Section 4.3    Interest Provisions.
(a)    Savings Clause. It is expressly stipulated and agreed to be the intent of
Borrower and Lender at all times to comply strictly with the applicable Texas
law governing the maximum rate or amount of interest payable on the Debt and the
Related Indebtedness (or applicable United States federal law to the extent that
it permits Lender to contract for, charge, take, reserve or receive a greater
amount of interest than under Texas law). If the applicable law is ever
judicially interpreted so as to render usurious any amount (i) contracted for,
charged, taken, reserved or received pursuant to this Note, any of the other
Loan Documents or any other communication or writing by or between Borrower and
Lender



--------------------------------------------------------------------------------

Exhibit 10.3

related to the transaction or transactions that are the subject matter of the
Loan Documents; (ii) contracted for, charged, taken, reserved or received by
reason of Lender's exercise of the option to accelerate the Maturity Date and/or
the maturity of the Related Indebtedness; or (iii) Borrower will have paid or
Lender will have received by reason of any voluntary prepayment by Borrower of
the Debt and/or the Related Indebtedness, then it is Borrower's and Lender's
express intent that all amounts charged in excess of the Maximum Lawful Rate
shall be automatically canceled, ab initio, and all amounts in excess of the
Maximum Lawful Rate theretofore collected by Lender shall be credited on the
principal balance of the Debt and/or the Related Indebtedness (or, if the Debt
and all Related Indebtedness have been or would thereby be paid in full,
refunded to Borrower), and the provisions of this Note and the other Loan
Documents shall immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new document, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
and thereunder; provided, however, if the Debt has been paid in full before the
end of the stated term of this Note, then Borrower and Lender agree that Lender
shall, with reasonable promptness after Lender discovers or is advised by
Borrower that interest was received in an amount in excess of the Maximum Lawful
Rate, either refund such excess interest to Borrower and/or credit such excess
interest against the Debt and/or any Related Indebtedness then owing by Borrower
to Lender. Borrower hereby agrees that as a condition precedent to any claim
seeking usury penalties against Lender, Borrower will provide written notice to
Lender, advising Lender in reasonable detail of the nature and amount of the
violation, and Lender shall have sixty (60) days after receipt of such notice in
which to correct such usury violation, if any, by either refunding such excess
interest to Borrower or crediting such excess interest against the Debt and/or
the Related Indebtedness then owing by Borrower to Lender. All sums contracted
for, charged, taken, reserved or received by Lender for the use, forbearance or
detention of the Debt and/or the Related Indebtedness shall, to the extent
permitted by applicable law, be amortized or spread, using the actuarial method,
throughout the stated term of this Note and/or the Related Indebtedness
(including any and all renewal and extension periods) until payment in full so
that the rate or amount of interest on account of the Debt and/or the Related
Indebtedness does not exceed the Maximum Lawful Rate from time to time in effect
and applicable to the Debt and/or the Related Indebtedness for so long as debt
is outstanding. In no event shall the provisions of Chapter 346 of the Texas
Finance Code (which regulates certain revolving credit loan accounts and
revolving triparty accounts) apply to the Debt and/or any of the Related
Indebtedness. Notwithstanding anything to the contrary contained herein or in
any of the other Loan Documents, it is not the intention of Lender to accelerate
the maturity of any interest that has not accrued at the time of such
acceleration or to collect unearned interest at the time of such acceleration.
(b)    Ceiling Election. To the extent that Lender is relying on Chapter 303 of
the Texas Finance Code to determine the Maximum Lawful Rate payable on the Debt
and/or the Related Indebtedness, Lender will utilize the weekly ceiling from
time to time in effect as provided in such Chapter 303, as amended. To the
extent United States federal law permits Lender to contract for, charge, take,
receive or reserve a greater amount of interest than under Texas law, Lender
will rely on United States federal law instead of such Chapter 303



--------------------------------------------------------------------------------

Exhibit 10.3

for the purpose of determining the Maximum Lawful Rate. Additionally, to the
extent permitted by applicable law now or hereafter in effect, Lender may, at
its option and from time to time, utilize any other method of establishing the
Maximum Lawful Rate under such Chapter 303 or under other applicable law by
giving notice, if required, to Borrower as provided by applicable law now or
hereafter in effect.
Section 4.4    Use of Funds. Borrower hereby warrants, represents and covenants
that (i) the loan evidenced by this Note is made to Borrower solely for the
purpose of acquiring or carrying on a business or commercial enterprise;
(ii) all proceeds of this Note shall be used only for business and commercial
purposes; and (iii) no funds disbursed hereunder shall be used for personal,
family, agricultural or household purposes.
Section 4.5    Further Assurances and Corrections. From time to time, at the
request of Lender, Borrower will (i) promptly correct any defect, error or
omission which may be discovered in the contents of this Note or in any other
Loan Document or in the execution or acknowledgment thereof; (ii) execute,
acknowledge, deliver, record and/or file (or cause to be executed, acknowledged,
delivered, recorded and/or filed) such further documents and instruments
(including, as applicable, further deeds of trust, mortgages, security
agreements, financing statements, continuation statements and assignments of
rents) and perform such further acts and provide such further assurances as may
be reasonably necessary, desirable or proper, in Lender's opinion, (a) to carry
out more effectively the purposes of this Note and the other Loan Documents and
the transactions contemplated hereunder and thereunder, (b) to confirm the
rights created under this Note and the other Loan Documents, (c) to protect and
further the validity, priority and enforceability of this Note and the other
Loan Documents and the liens and security interests created thereby, and (d) to
subject to the Loan Documents any property of Borrower intended by the terms of
any one or more of the Loan Documents to be encumbered by the Loan Documents;
and (iii) pay all costs in connection with any of the foregoing.
Section 4.6    WAIVER OF JURY TRIAL. BORROWER, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, HEREBY KNOWINGLY, INTENTIONALLY, IRREVOCABLY, UNCONDITIONALLY
AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES,
RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, ARISING OUT OF OR IN ANY WAY RELATING TO THIS NOTE OR ANY
CONDUCT, ACT OR OMISSION OF LENDER OR BORROWER, OR ANY OF THEIR DIRECTORS,
OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER
PERSONS AFFILIATED WITH LENDER OR BORROWER, IN EACH OF THE FOREGOING CASES,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.
Section 4.7    Governing Law; Submission to Jurisdiction.
(a)    This Note is executed and delivered as an incident to a lending
transaction substantially negotiated and consummated in Dallas County, Texas,
and shall be governed by and construed in accordance with the laws of the State
of Texas; provided, however, (i) that any matters with respect to the creation,
perfection, validity and enforcement of any



--------------------------------------------------------------------------------

Exhibit 10.3

security interest or lien with respect to the Mortgaged Property shall be
governed and construed in accordance with the laws of the state where the
Mortgaged Property is located including the laws governing foreclosure with
respect thereto, and (ii) to the extent that any such state laws may now or
hereafter be preempted by federal law, such federal law shall so govern and be
controlling.
(b)    Borrower, for itself and its successors and assigns, hereby irrevocably
(i) submits to the nonexclusive jurisdiction of the state and federal courts in
Texas; (ii) waives, to the fullest extent permitted by law, any objection that
it may now or in the future have to the laying of venue of any litigation
arising out of or in connection with this Note or any Loan Document brought in
the District Court of Dallas County, Texas, or in the United States District
Court for the District and Division thereof located in Dallas County, Texas;
(iii) waives any objection it may now or hereafter have as to the venue of any
such action or proceeding brought in such court or that such court is an
inconvenient forum; and (iv) agrees that any legal proceeding against any party
to any of the Loan Documents arising out of or in connection with any of the
Loan Documents may be brought in one of the foregoing courts. Borrower agrees
that service of process upon Borrower may be made by certified or registered
mail, return receipt requested, at its address specified herein. Nothing herein
shall affect the right of Lender to serve process in any other manner permitted
by law or shall limit the right of Lender to bring any action or proceeding
against Borrower or with respect to any of Borrower's property in courts in
other jurisdictions. The scope of each of the foregoing waivers is intended to
be all encompassing of any and all disputes that may be filed in any court and
that relate to the subject matter of this transaction, including contract
claims, tort claims, breach of duty claims and all other common law and
statutory claims. Borrower acknowledges that these waivers are a material
inducement to Lender's agreement to enter into the agreements and obligations
evidenced by the Loan Documents and that Lender has already relied on these
waivers and will continue to rely on each of these waivers in related future
dealings. The waivers in this Section 4.7 are irrevocable, meaning that they may
not be modified either orally or in writing, and these waivers apply to any
future renewals, extensions, amendments, modifications or replacements in
respect of any and all of the applicable Loan Documents. In connection with any
litigation, this Note may be filed as a written consent to a trial by the court.
Section 4.8    Counting of Days. If any time period referenced hereunder ends on
a day other than a Business Day, such time period shall be deemed to end on the
immediately following Business Day.
Section 4.9    Relationship of the Parties. Notwithstanding any prior business
or personal relationship between Borrower and Lender, or any officer, director
or employee of Lender, that may exist or have existed, the relationship between
Borrower and Lender is solely that of debtor and creditor. Borrower and Lender
are not partners or joint venturers, and no term or condition of any of the Loan
Documents shall be construed so as to deem the relationship between Borrower and
Lender to be other than that of debtor and creditor. Lender has no fiduciary or
other special relationship with or duty to Borrower and none is created hereby
or may be inferred from any course of dealing, conduct, act or omission of
Lender.



--------------------------------------------------------------------------------

Exhibit 10.3

Section 4.10    Successors and Assigns. The terms and provisions hereof shall be
binding upon and inure to the benefit of Borrower and Lender and their
respective successors, successors‑in‑title and assigns, whether by voluntary
action of the parties, by operation of law or otherwise, and all other Persons
claiming by, through or under them. The terms "Borrower" and "Lender" as used
hereunder shall be deemed to include their respective successors,
successors‑in‑title and assigns, whether by voluntary action of the parties, by
operation of law or otherwise, and all other Persons claiming by, through or
under them.
Section 4.11    Joint and Several Liability. If Borrower consists of more than
one Person, each shall be jointly and severally liable to perform the
obligations of Borrower under this Note.
Section 4.12    Time is of the Essence. Time is of the essence with respect to
all provisions of this Note and the other Loan Documents.
Section 4.13    Headings. The Article, Section and Subsection entitlements
hereof are inserted for convenience of reference only and shall in no way alter,
modify, define, limit, amplify or be used in construing the text, scope or
intent of such Articles, Sections or Subsections.
Section 4.14    Controlling Agreement. In the event of any conflict between the
provisions of this Note and the Loan Agreement, it is the intent of the parties
hereto that the provisions of the Loan Agreement shall control. In the event of
any conflict between the provisions of this Note and any of the other Loan
Documents (other than the Loan Agreement), it is the intent of the parties
hereto that the provisions of this Note shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of this Note and the other Loan
Documents and that this Note and the other Loan Documents shall not be subject
to the principle of construing their meaning against the party that drafted
same.
Section 4.15    Notices. All notices or other communications required or
permitted to be given pursuant to this Note shall be in accordance with the
notice provisions of the Loan Agreement.
Section 4.16    Severability. If any provision of this Note or the application
thereof to any Person or circumstance shall, for any reason and to any extent,
be invalid or unenforceable, then neither the remainder of this Note nor the
application of such provision to other Persons or circumstances nor the other
instruments referred to herein shall be affected thereby, but rather shall be
enforced to the greatest extent permitted by applicable law.
Section 4.17    Right of Setoff. In addition to all liens upon and rights of
setoff against the money, securities or other property of Borrower given to
Lender that may exist under applicable law, Lender shall have and Borrower
hereby grants to Lender a lien upon and a right of setoff against all money,
securities and other property of Borrower, now or hereafter in possession of or
on deposit with Lender, whether held in a general or special account or deposit,
for safe-keeping or otherwise, and every such lien and right of setoff may be
exercised without demand upon or notice to Borrower. No lien or right of setoff
shall be deemed to have been waived by any act or conduct on the part of Lender,
or by any neglect to exercise such right of setoff or to enforce such lien, or
by any delay in so doing, and every right of setoff and lien shall continue in
full force and effect until such right of setoff or lien is specifically waived
or released by an instrument in writing executed by Lender.



--------------------------------------------------------------------------------

Exhibit 10.3

Section 4.18    Costs of Collection. If any holder of this Note retains an
attorney‑at‑law in connection with any Event of Default or at maturity or to
collect, enforce or defend this Note or any part hereof, or any other Loan
Document in any lawsuit or in any probate, reorganization, bankruptcy or other
proceeding, or if Borrower sues any holder in connection with this Note or any
other Loan Document and does not prevail, then Borrower agrees to pay to each
such holder, in addition to the principal balance hereof and all interest
hereon, all costs and expenses of collection or incurred by such holder or in
any such suit or proceeding, including reasonable attorneys' fees.
Section 4.19    Statement of Unpaid Balance. At any time and from time to time,
Borrower will furnish promptly, upon the request of Lender, a written statement
or affidavit, in form satisfactory to Lender, stating the unpaid balance of the
Debt and the Related Indebtedness and that there are no offsets or defenses
against full payment of the Debt and the Related Indebtedness and the terms
hereof, or if there are any such offsets or defenses, specifying them.
Section 4.20    NO ORAL AGREEMENTS. THIS NOTE AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY
AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS,
WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND
MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO. The provisions hereof and
the other Loan Documents may be amended or waived only by an instrument in
writing signed by Borrower and Lender.
[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------

Exhibit 10.3

EXECUTED to be effective as of the date first written above.
 
BORROWER:
 
 
 
IMH GABELLA, LLC,
 
a Delaware limited liability company
 
 
 
By: SOUTHWEST ACQUISITIONS, LLC,
 
 a Delaware limited liability company,
 
its Sole Member
 
 
 
By: IMH SPECIAL ASSET NT 175-AVN, LLC,
 
an Arizona limited liability company,
 
its Manager
 
 
 
By: IMH FINANCIAL CORPORATION, 
 
a Delaware corporation,
 
its Sole Member 
 
 
 
By:  /s/Steven T. Darak                             
 
Name:   Steven T. Darak                       
 
Title:    Chief Financial Officer           










